Citation Nr: 0600824	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  01-04 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of overpayment of pension 
benefits in the calculated amount of $3,649.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2000 decision of the Committee on 
Waivers and Compromises (COWC) of the St. Petersburg, Florida 
,Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appellant's request for a waiver of pension 
overpayment.


FINDINGS OF FACT

1.	The appellant's action in failing to timely inform VA of 
his correct income and expenses, which created the 
overpayment in question, does not rise to the level of 
fraud, misrepresentation, bad faith, or a lack of good 
faith in his dealings with the government.

2.	The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness.

3.	The collection of any portion of the debt would not 
deprive the appellant of basic necessities.

4.	Recovery of the debt would not nullify the objective for 
which the benefits were intended, as the benefits were 
intended to provide supplemental income should a 
veteran's income fall below a set level, and the 
veteran's income was in excess of that level.

5.	Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

6.	The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance 
upon the receipt of VA benefits.





CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
calculated amount of $3,649.00 would not be contrary to the 
standard of equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).  

Based on an October 1996 claim, the veteran was granted non 
service connected disability pension benefits by a June 1997 
rating decision.  This decision was based on medical records 
which indicated that the veteran was severely disabled and 
unable to be employed.  At that time, the veteran's claim was 
approved effective November 1996, at a single veteran rate.  
The veteran was advised that his pension rate depended on 
total family income, and that he must notify the VA 
immediately if income is received from any source other than 
those already listed.  He was also informed that any failure 
to promptly tell VA about income changes could create an 
overpayment which would have to be repayed.

In June 1997, the veteran reported his Social Security 
income; he was then advised that his income exceeded the 
maximum allowable rate to remain eligible for pension.  
Subsequently, the veteran submitted evidence regarding his 
wife and dependents, and the veteran's pension was thereafter 
reinstated.  In March 2000, the veteran was sent a letter 
advising him of a proposal to terminate entitlement to 
pension for one year due to income verification match (IVM), 
which showed the veteran had unearned income of $7412.00 in 
1997, due to profit sharing.  In April 2000, the veteran was 
advised that his benefits had been terminated effective July 
1997, and subsequently restored effective July 1998.  In a 
statement received by VA in August 2000, the veteran 
requested a waiver of this overpayment, indicating that his 
condition at that time prevented him from being able to 
comprehend the need to report this income, and that repayment 
would cause him a financial hardship.

A financial status report dated June 2000 submitted by the 
veteran shows that he had, at that time, a monthly income of 
$1074.00, and had total monthly expenses of $866.00, 
resulting in a positive balance of $208.00 dollars a month.  
The veteran reported as income only Social Security Benefits 
of $756.00 a month, and nonservice connected pension benefits 
of $318.00 a month.  The veteran reported no assets, 
including no cash on hand or in the bank, other than an 
automobile valued at $500.00.  The veteran also noted no 
creditors.  The veteran indicated that medical expenses for 
his spouse could use up the $208.00 monthly balance when his 
wife has medical expenses.

In September 2000, subsequent to the veteran's reporting of 
his financial status, a rating decision granted him 
additional pension benefits, based on a need for aid and 
attendance.  A letter sent to the veteran regarding this 
decision specifically indicated that the veteran would now be 
entitled to $819.00 monthly for his non service connected 
pension.

The veteran's wife, in a letter dated November 2000, 
indicates that, before she and the veteran were married, she 
allowed the veteran to move in with her, and incurred 
additional household expenses.  She stated that the veteran 
required a car to attend VA treatment, and that the veteran 
gave her the profit sharing check of $7412.00, which she used 
to pay for a car and to cover household bills in arrears.

The veteran, in a statement dated November 2000, indicated 
that the veteran reported that he had endorsed the profit 
sharing check to his now wife, to pay for a car and household 
expenses, which she needed to take him to VA treatment and to 
cover his living expenses.


The Law

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2005), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2005).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a) (2005).  In applying 
the "equity and good conscience" standard to a case, the 
factors to be considered by the adjudicator are: (1) whether 
actions of the debtor contributed to the creation of the 
debt, (2) whether collection would deprive the debtor or the 
debtor's family of basic necessities, (3) whether recovery of 
the debt would nullify the objective for which benefits were 
intended, (4) whether failure to make restitution would 
result in unfair gain to the debtor, and (5) whether the 
debtor has changed position to his detriment due to his 
reliance upon the receipt of VA benefits.  Additionally, the 
adjudicator must conduct a "balancing of the faults," 
weighing the fault of the debtor against any fault 
attributable to VA. 38 C.F.R. § 1.965(a) (2005).

In this case, the COWC found the veteran to be free from 
fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of any intent to deceive or to 
seek unfair advantage by the veteran in the creation of the 
indebtedness, the Board concurs with the COWC and finds no 
legal bar to the benefit now sought is present.  

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  In the evaluation of 
whether equity and good conscience necessitate a favorable 
waiver decision, the Board must consider all of the 
specifically enumerated elements applicable to a particular 
case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds that the appellant is solely at fault in the 
creation of this debt.  He failed to inform VA promptly of 
his correct income for the time period in question.   
Therefore, the Board finds that the appellant's actions are 
the sole factor in the creation of this debt and that VA 
bears no fault.  The veteran has argued that, at the time, he 
was unable to comprehend the need to report this income.  
However, the Board notes that, in 1997, the same year the 
veteran received this unreported income, he applied for 
pension benefits, reported his Social Security income, and, 
after being told his income was excessive, was able to report 
his marriage and dependents, so that his pension benefits 
could be reinstated.  Therefore, the Board finds the 
veteran's argument that he was unable to comprehend the need 
to report this income, when he was able at that time to 
report his Social Security income and claim dependents for 
benefits purposes, to be of limited probative value.

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran and determined that collection of this debt would not 
deprive the appellant of basic necessities.  As noted above, 
the latest income and expense information of record is shown 
on a Financial Status Report submitted in June 2000.  At that 
time the veteran and his spouse's reported net monthly income 
totalled $1074.  He reported monthly expenses totalling 
$866.00.  Without questioning any of the veteran's reported 
expenses as to their basic necessity or amount, his monthly 
income still exceeds his remaining expenses by $208.  Such 
evidence compels the conclusion that collection of the 
indebtedness at issue would not deprive the veteran of life's 
basic necessities.  While the veteran has reported that 
medical expenses for his wife could use that amount up, the 
veteran has not provided any specific evidence of monthly 
medical expenses related to his wife.  The Board further 
notes that the veteran, at that time, was receiving only $318 
a month in VA benefits; the veteran since that time has been 
awarded aid and attendance benefits, and starting in August 
2000, was entitled to receive $819 a month in VA benefits.

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended, as pension 
benefits are intended to provide supplemental income should a 
veteran's income fall below a set level, and the veteran's 
income was in excess of the set level for that year.  The 
Board finds that failure to make restitution to the 
government would result in an unfair gain to the debtor of 
$3,649.00.

The evidence does not show that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  The Board has balanced these 
factors, and has specifically considered the appellant's 
fault in the creation of the overpayment, in that he did not 
promptly report his correct income and expenses, and the 
appellant's financial situation, in finding that recovery 
would not be contrary to equity and good conscience.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the pension 
indebtedness in the amount of $3,649.00.  The end result is 
not unduly favorable or adverse to either the Government or 
the veteran and the evidence in this case is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $3,649.00 is 
denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


